             Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION




 ERIN HARMS,
                                                     CV 19-115-BLG-SPW
                         Plaintiff,


  vs.                                                 OPINION AND ORDER


  VITALANT,


                         Defendant.


        Plaintiff Erin Harms filed this action against her former employer,

Defendant Vitalant, alleging wrongful discharge. (Doc. 3). Now pending is

Vitalant's motion for summary judgment on Harms's claims. (Doc. 16). As

discussed below, genuine issues of material fact exist regarding the claims.

Accordingly, the Court denies Vitalant's motion.

        1.      Statement of Facts


        Harms worked for Vitalant in several positions from 2011 until her

termination on April 8, 2019. (Doc. 21 at 167). Vitalant, a blood service provider,

operates three Montana locations; the Billings location includes a laboratory

processing center. {Id. at      1 and 12). Harms, up until her termination, served as

Vitalant's Manager of Laboratory Services—^the highest-ranking Montana position

in her chain of command—and managed as many as ten subordinates. {Id. at
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 2 of 8
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 3 of 8
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 4 of 8
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 5 of 8
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 6 of 8
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 7 of 8
Case 1:19-cv-00115-SPW Document 25 Filed 10/29/20 Page 8 of 8
